873 F.2d 1439Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Troussant Delano LETT, Plaintiff-Appellant,v.John BAKER, Defendant-Appellee.
No. 88-6887.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1989.Decided April 20, 1989.

Troussant Delano Lett, appellant pro se.
Lynne Fleming, Crews & Hancock, for appellee.
Before DONALD RUSSELL, WIDENER, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Troussant Delano Lett appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Lett v. Baker, C/A No. 88-439-R (E.D.Va., Nov. 29, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Lett has filed a motion for the appointment of appellate counsel.  We deny the motion based on the fact that Lett is clearly not entitled to relief.   See Whisenant v. Yuam, 739 F.2d 160 (4th Cir.1984).  Lett has also filed a "motion to amend and to enforce the Supreme Court Ruling."    We have considered the motion and the attached submissions and deny the motion